DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                JOSEPH SILKY,
                                  Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D18-1638

                            [November 1, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael Rothschild,
Judge; L.T. Case No. 07-1182 CF10A.

  Joseph Silky, Crawfordville, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and LEVINE, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.